United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-3051
                                   _____________

Jeffrey Kurtzman,                     *
                                      *
             Appellant,               * Appeal from the United States
                                      * District Court for the
     v.                               * Eastern District of Missouri.
                                      *
Washington University, a Benevolent   *       [UNPUBLISHED]
Corporation,                          *
                                      *
             Appellee.                *
                                _____________

                                 Submitted: March 10, 1998
                                     Filed: March 17, 1998
                                  _____________

Before BOWMAN, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                        _____________

PER CURIAM.

       Jeffrey Kurtzman sued The Washington University, claiming disparate-treatment
sex and race discrimination, denial of due process, and breach of contract. The District
Court1 granted summary judgment for the defendant and dismissed the First Amended
Complaint. The court also denied Kurtzman's untimely motion for leave to file a




      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
Second Amended Complaint. Kurtzman appeals the orders granting summary judgment
and denying his motion for leave to amend.

       Having considered the briefs, the record, and the arguments of the parties, we
find no error of law or abuse of discretion in the District Court's rulings. We also find
that the case does not offer sufficient precedential value to warrant an opinion.
Accordingly, we forego extended discussion.

      The judgment of the District Court is AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-